 

FILED

JAN 2 1 2020

Clerk, US District Court

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA District Of Montana
BILLINGS DIVISION Balings
RUDOLPH LUCERO, Cause No. CV 19-120-BLG-SPW
Petitioner,
VS. ORDER
UNITED STATES OF AMERICA,
Respondent.

 

 

On November 5, 2019, Petitioner Lucero filed an application for writ of
habeas corpus under 28 U.S.C. § 2241. Lucero is a federal prisoner proceeding pro
se. On January 16, 2020, he filed an additional claim.

Lucero’s petition is related to a criminal case, United States v. Lucero, No.
CR 98-22-BLG-JDS (D. Mont. 1998). Citations to “CR Doc.” in this Order refer to
the docket of that case.

I. Motion to Proceed In Forma Pauperis

The Court will grant Lucero’s motion to proceed in forma pauperis and waive

payment of the $5.00 filing fee. See 28 U.S.C. §§ 1914(a), 1915(a)(1).

II. Background

On June 30, 1998, a jury convicted Lucero of possessing methamphetamine
with intent to distribute it, a violation of 21 U.S.C. § 841(a)(1) (“Count 1”), and
using a firearm during and in relation to drug trafficking, a violation of 18 U.S.C. §
924(c)(1) (“Count 2”). At the time of Lucero’s offenses in January 1998, a
conviction on Count | subjected him to a ten-year mandatory minimum sentence.
See 21 U.S.C. § 841(b)(1)(A)(viii) (eff. Oct. 21, 1998). A conviction on Count 2
subjected him to a mandatory sentence of five years, consecutive to any other
sentence imposed. See 18 U.S.C. § 924(c)(1) (eff. Oct. 11, 1996). The guideline
range at sentencing was 292 to 365 months on Count 1. Lucero was sentenced to a
total prison term of 425 months, consisting of 365 months on Count | and 60 months
on Count 2, to be followed by a five-year term of supervised release. Judgment (CR
Doc. 60) at 2-3; Statement of Reasons (CR Doc. 60-1) at 1.

Judgment was entered on November 23, 1998. Judgment (CR Doc. 60).
Lucero appealed, but his appeal was dismissed as untimely. See United States v.
Lucero, 229 F.3d 1160, No. 98-30338 (9th Cir. June 29, 2000) (unpublished mem.
disp.).

Lucero filed a motion under 28 U.S.C. § 2255 on March 18, 2002. See Pet.
(CR Doc. 87). It was denied on February 14, 2003. See Order (CR Doc. 94). He
did not appeal.

In 2015, Lucero’s sentence on Count 1 was reduced to 293 months on Count

1, pursuant to Amendments 782 and 788 of the United States Sentencing Guidelines.
That term is still followed by a five-year consecutive sentence on Count 2. See Am.
Judgment (CR Doc. 101). The total sentence is 353 months.

Because the sentence on Count 1 exceeds the mandatory minimum sentence
of 120 months, Lucero now petitions the Court to invalidate his sentence on Count
2 on the grounds that “a second mandatory minimum to be run ‘consecutively’ is not
allowed.” Pet. (Doc. 1) at 1, 4. He relies on United States v. Whitley, a Second
Circuit case, and United States v. Almany, a Sixth Circuit case. In a supplementary
filing, he asserts that a recent Nebraska case demonstrates that his sentences are
illegally “stacked.” See Request to Add New Case Filing (Doc. 5) at 1 (citing United
States v. Urkevich, 2019 WL 6037391).

Lucero also contends that the firearm underlying Count 2 was “an antique
weapon found in his home on a wall as a decorative item only, not in connection to
any drug crime,” Pet. (Doc. 1) at 1, and that it should have been test fired, id. at 4.
Ill. Jurisdiction

Generally, a federal prisoner claiming that his sentence is unlawful may only
proceed by filing a motion under 28 U.S.C. § 2255. See, e.g., Ivy v. Pontesso, 328
F.3d 1057, 1059 (9th Cir. 2003). But if “the remedy by motion is inadequate or
ineffective to test the legality of his detention,” the prisoner may file a petition for
writ of habeas corpus under 28 U.S.C. § 2241. See 28 U.S.C. § 2255(e).

For three reasons, the Court lacks jurisdiction over Lucero’s habeas petition.
A. Personal Jurisdiction

“(I]n habeas challenges to present physical confinement, the proper
respondent is the warden of the facility where the prisoner is being held.” Rumsfeld
v. Padilla, 542 U.S. 426, 435 (2004). Lucero is imprisoned at FCI Taft in California.
This Court lacks personal jurisdiction over the Warden at FCI Taft. See id. at 442.

A civil action may be transferred to cure want of jurisdiction, but only “if it is
in the interest of justice.” 28 U.S.C. § 1631. For the following reasons, it is not.

B. Section 2241

1. Antique Weapon

In the Ninth Circuit, “a § 2241 petition is available under the ‘escape hatch’
of § 2255 when a petitioner (1) makes a claim of actual innocence, and (2) has not
had an ‘unobstructed procedural shot’ at presenting that claim.” Stephens v.
Herrera, 464 F.3d 895, 898 (9th Cir. 2006). Section 2255’s one-year limitations
period, 28 U.S.C. § 2255(f), and stringent restrictions on second or successive
motions, id. § 2255(h), do not make the remedy it provides inadequate or ineffective.
See, e.g., Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999) (per curiam); Green
v. White, 223 F.3d 1001, 1003-04 (9th Cir. 2000). To proceed, therefore, Lucero
must meet the two-pronged Stephens test.

Lucero’s allegations do not support an inference that he might be innocent.

He states that the firearm underlying Count 2 was “an antique weapon”—that is, one
weapon—connected, not to drug trafficking, but to a wall in his home. Pet. at 1. But
the record shows that an informant reported he had “several video cameras and a
number of firearms around his residence that he used for surveillance and personal
protection.” Presentence Report (CR Doc. 60-2) J 12.! Rather than a single firearm,
agents seized from his residence “a Llama .45 caliber pistol .. . a Remington model
870 20 gauge shotgun... a Maverick model 88 12 gauge shotgun . .. a Winchester
model 1200 12 gauge shotgun... and a Hi-Standard model D-101 .22 caliber
derringer.” Jd. 4 20. Lucero’s mere assertion that Count 2 relied on one antique
firearm does not support a reasonable inference that “in light of all the evidence, it
is more likely than not that no reasonable juror would have convicted him.”
Stephens, 464 F.3d at 898 (quoting Bousley v. United States, 523 U.S. 614, 623
(1998)). Lucero does not attempt to show he is actually innocent of drug trafficking.

But even if Lucero could show actual innocence, he would also have to show
he did not have an unobstructed procedural shot at presenting the claims he now
makes. The record of the case predates electronic filing, so there is no readily
available means of determining whether he raised at that time his claim that the
antique weapon was a wall decoration and not connected with drug trafficking. But

he certainly could have raised the claim at that time. See, e.g., Bailey v. United

 

' Lucero did not object to the presentence report. Presentence Report (CR Doc. 60-2) at
23; Sentencing Tr. (CR Doc. 79) at 2:4-15, 5:14-17.

5
States, 516 U.S. 137, 143 (1995) (requiring the United States to prove “active
employment of the firearm” sufficient to make it “an operative factor in relation to
the predicate offense”) (cited in Pet. at 4).
2. Consecutive Sentence on Count 2

It is difficult to fit a challenge to the form of a sentence into the framework of
the Stephens test. Lucero’s claim that he could not receive a mandatory minimum
sentence on both Count 1 and Count 2 implicates “actual innocence” only if a
defendant can be “actually innocent” of a specific sentence—at best a kind of
metaphorical innocence. It is equally puzzling to ask whether a litigant had an
“unobstructed procedural shot” at presenting a claim that lacks merit at the time it is
presented. Cf, e.g., Lockhart v. Fretwell, 506 U.S. 364, 369-73 (1993). But it is
possible Ninth Circuit law would permit Lucero to proceed under § 2241, and
transfer to the appropriate jurisdiction would be in the interest of justice, if he was
“statutorily ineligible” for the sentence he received on Count 2. See, e.g., Marrero
v. Ives, 682 F.3d 1190, 1194-95 (9th Cir. 2012). This appears to mean that Lucero
may challenge his sentence on Count 2 under § 2241 if his challenge has merit,
inconsistent as that notion may be with Congress’s objectives in § 2255.

Lucero’s claims do not have merit. First, Whitley and Almany are not sound
law. See Abbott v. United States, 562 U.S. 8, 13 (2010); United States v. Tejada,

631 F.3d 614, 616 (2d Cir. 2011) (recognizing that Abbott abrogated United States
v. Whitley, 529 F.3d 150 (2d Cir. 2008)); United States v. Almany, 626 F.3d 901, 901
(6th Cir. 2010) (reinstating consecutive sentence under § 924(c) following remand
from the United States Supreme Court after Abbott).

Second, the First Step Act amended § 924(c) so that a 300-month sentence
may be imposed only “after a prior conviction” under § 924(c) “has become final.”
See Pub. L. No. 115-391, tit. IV, § 403, 132 Stat. 5194, 5221-22 (Dec. 21, 2018).
Lucero received one sentence under § 924(c). The case he cites, United States v.
Urkevich, No. 8:03CR37, 2019 WL 6037391 (D. Neb. Nov. 14, 2019), is not
relevant. The court there had imposed three sentences under § 924(c), resulting in
one sentence of 60 months and two more of 300 months each. See Urkevich, 2019
WL 6037391 at *1. Neither Urkevich nor the First Step Act’s amendment of §
924(c) applies to Lucero.

3. Conclusion

Lucero may not use the “escape hatch” of 28 U.S.C. § 2255(e) and may not
proceed under 28 U.S.C. § 2241. He must proceed under 28 U.S.C. § 2255.

C. Section 2255

Although Lucero could only proceed under § 2255, this Court may not address
his claims under that section. He has already litigated one § 2255 motion to
completion. See Pet. (CR Doc. 87); Order (CR Doc. 94). This Court lacks

jurisdiction to consider a second § 2255 motion unless and until the Ninth Circuit
Court of Appeals authorizes Lucero to file one. See 28 U.S.C. §§ 2255(h),
2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 149 (2007) (per curiam).
IV. Appeal

A certificate of appealability is apposite only to habeas cases where the
detention complained of arises out of a state court or to proceedings under § 2255.
See 28 U.S.C. § 2253(c)(2). This case is neither of those things.

Nonetheless, it is clear, for the foregoing reasons, that this action is frivolous.
An appeal could not be taken in good faith. See Fed. R. App. P. 24(a)(3)(A).

Accordingly, IT IS ORDERED:

1. Lucero’s motion to proceed in forma pauperis (Doc. 2) is GRANTED. The
clerk shall waive payment of the filing fee.

2. The petition (Docs. 1, 5) is DISMISSED for lack of jurisdiction.

3. Pursuant to Fed. R. App. P. 24(a)(3)(A), the Court CERTIFIES that any
appeal from this disposition would not be taken in good faith.

DATED this Bn of January, 2020.

__———:

“Susan P. Watters
United States District Court
